UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-1864


LISA SAPAROFF,

                 Plaintiff - Appellant,

          v.

OLD WATERLOO EQUINE CLINIC, INCORPORATED; HELEN M. POLAND,

                 Defendants – Appellees,

          and

HATTON HILLS FARM, LLC,

                 Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:10-cv-00668-AJT-JFA)


Submitted:   January 20, 2012               Decided:   February 16, 2012


Before SHEDD, DUNCAN, and DAVIS, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Lisa Saparoff, Appellant Pro Se.     John D. McGavin, BANCROFT,
MCGAVIN,   HORVATH &   JUDKINS,  PC,    Fairfax, Virginia,  for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Lisa    Saparoff       appeals         the     district         court’s       orders

denying her Fed. R. Civ. P. 56(a) motion for partial summary

judgment and granting Old Waterloo Equine Clinic, Inc.’s, Fed.

R. Civ. P. 50(a) motion for judgment as a matter of law.                                    Having

reviewed      the     record,       we    affirm      the     district         court’s       order

denying Saparoff’s motion for summary judgment and dismiss the

appeal of the district court’s entry of judgment.

              We    review     de    novo      a    district       court’s      denial       of    a

motion       for    summary     judgment,           “viewing        the    facts       and     the

reasonable         inferences       drawn          therefrom       in     the       light     most

favorable to the nonmoving party.”                     Emmett v. Johnson, 532 F.3d

291, 297 (4th Cir. 2008).                 Summary judgment shall be granted “if

the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of    law.”        Fed.   R.    Civ.      P.       56(a).        If     the     moving       party

sufficiently         supports       its    motion      for       summary       judgment,       the

nonmoving party must demonstrate “that there are genuine issues

of material fact.”           Emmett, 532 F.3d at 297.

              To establish her claim of fraud under Virginia law,

Saparoff      was    required       to    establish         by     clear      and    convincing

evidence that: (1) Old Waterloo intentionally and knowingly made

a    false    representation         of    material         fact    with      the    intent       to

mislead her; (2) she relied on the misrepresentation; and (3)

                                               3
she suffered damage as a result.                   Bank of Montreal v. Signet

Bank, 193 F.3d 818, 826-27 (4th Cir. 1999); Cohn v. Knowledge

Connections, Inc., 585 S.E.2d 578, 581 (Va. 2003).                          To prevail

on her claim of constructive fraud, Saparoff was required to

produce       clear       and   convincing     evidence        that   Old     Waterloo

negligently made a false representation of a material fact, and

that she suffered damage as a result of her reasonable reliance

on the misrepresentation.             Bank of Montreal, 193 F.3d at 826-27;

Richmond Metro. Auth. v. McDevitt St. Bovis, Inc., 507 S.E.2d

344, 347 (Va. 1998).

               Upon   a    review   of   the   record,    we    conclude     that   the

evidence      before      the   district   court    on   Saparoff’s     Rule     56(a)

motion was insufficient to establish her claims as a matter of

law.        Although we agree with Saparoff that certain facts were

not    in    dispute,      numerous   conflicting     allegations      of     material

fact remained.         Accordingly, and considering that determinations

of intent, reasonableness, and reliance are often inappropriate

for resolution by summary judgment, we find that the district

court did not err in declining to grant summary judgment on

either of Saparoff’s fraud claims.                 See Gen. Analytics Corp. v.

CNA Ins. Cos., 86 F.3d 51, 54 (4th Cir. 1996); Miller v. Premier

Corp., 608 F.2d 973, 982 (4th Cir. 1979).

               Furthermore, we find that Saparoff has waived review

of the district court’s order granting Old Waterloo’s Rule 50

                                           4
motion.      Under Fed. R. App. P. 10(b)(2), where an appellant

intends    to   urge      on    appeal      that    “a    finding          or   conclusion      is

unsupported by the evidence or is contrary to the evidence,” it

is the appellant’s responsibility to include in the record a

transcript      of     “all      evidence      relevant          to        that      finding   or

conclusion.”         An     appellant’s       failure           to    file      the    necessary

transcripts is grounds for dismissal of the appeal.                                    Powell v.

Estelle,     959     F.2d       22,    26    (5th        Cir.        1992)      (per    curiam),

abrogation on other grounds recognized by Diaz v. Collins, 114

F.3d 69, 72 (5th Cir. 1997); Keller v. Prince George’s Cnty.,

827 F.2d 952, 954 n.1 (4th Cir. 1987).                               Because Saparoff has

failed     to   provide         the    necessary         transcript             of    the    trial

proceedings     before         the    district     court,        we    dismiss         Saparoff’s

appeal of the district court’s entry of judgment in favor of Old

Waterloo.

            Accordingly, we affirm in part and dismiss in part.

We   dispense      with    oral       argument     because           the   facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED IN PART;
                                                                           DISMISSED IN PART




                                              5